            Case 2:17-cr-00079-JAD-NJK Document 70 Filed 09/17/20 Page 1 of 1




1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00079-JAD-NJK

4                   Plaintiff,                          Order
                                                                ECF NO. 69
5           v.

6    TYSON LAMAR JONES,

7                  Defendant.

8

9           Based on the stipulation of counsel, good cause appearing, and the best interest of

10   justice being served:

11          IT IS HEREBY ORDERED that the revocation for supervised release hearing in the

12   above captioned matter, currently scheduled for Tuesday, September 22, 2020 at 11:00 a.m.,

13   be vacated and continued to October 19, 2020, at 2:00 p.m.

14          DATED this 17th day of September, 2020.

15

16                                              HONORABLE JENNIFER A. DORSEY
                                                UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
                                                   3
26
